                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 19-8658-JLS (KS)                                                  Date: October 25, 2019
Title         Joe Larry Bryant v. Warren L. Montgomery




Present: The Honorable:           Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson                                                  N/A
                    Deputy Clerk                                        Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: TIMELINESS

                                               BACKGROUND

        On October 8, 2019, Petitioner, a California state prisoner proceeding pro se, filed an
unsigned Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt.
No. 1.) According to the unsigned Petition, Petitioner is challenging a May 2003 conviction for
assault with a deadly weapon and, inter alia, robbery. (Petition at 2.) Petitioner was sentenced to
28 years in state prison. (Id.)

         Petitioner states that he did not appeal his 2003 conviction and sentence because he did not
learn until recently that his sentence was unlawful. (Petition at 3.) However, in the last year or
two, Petitioner filed several state habeas petitions. (See Petition at 3-4.) On September 11, 2019,
the California Supreme Court denied his last state habeas petition as untimely. (See Petition at 4-
5, 12) 1; Bryant (Joe Larry) on H.C., No. S256223, Docket (Register of Actions), available at
https://appellatecases.courtinfo.ca.gov (last visited Oct. 11, 2019). Shortly thereafter, on October
1, 2019, Petitioner delivered the instant Petition to prison authorities for mailing.

                                             APPLICABLE LAW

       Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires the Court to dismiss a petition without ordering a
responsive pleading where “it plainly appears from the petition and any attached exhibits that the

1
        The Petition and its electronically filed attachments are cited as though they formed a single consecutively
paginated document.


CV-90 (03/15)                                 Civil Minutes – General                                     Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-8658-JLS (KS)                                        Date: October 25, 2019
Title       Joe Larry Bryant v. Warren L. Montgomery


petitioner is not entitled to relief.” Here, it appears from the face of the Petition that the action is
untimely and must be dismissed with prejudice pursuant to Habeas Rule 4.

        As the Court previously informed Petitioner, the Anti-Terrorism and Effective Death
Penalty Act of 1996 (“AEDPA”), which governs this action, establishes a one-year statute of
limitations for state prisoners to file a federal habeas petition. 28 U.S.C. § 2244(d)(1). The one-
year limitations period is subject to a statutory tolling provision, which suspends it for the time
during which a “properly-filed” application for post-conviction or other collateral review is
“pending” in state court. 28 U.S.C. § 2244(d)(2); Patterson v. Stewart, 251 F.3d 1243, 1247 (9th
Cir. 2001). Additionally, in certain “extraordinary circumstances” beyond a prisoner’s control,
equitable tolling may be available to toll the one-year limitations period. See Holland v. Florida,
560 U.S. 631, 645, 649 (2010).

        The Section 2244(d)(1) limitations period is triggered and begins to run from the latest of:

        (A) the date on which the underlying judgment became final through either the
        conclusion of direct review or the expiration of the time for seeking such review;
        (B) the date on which any impediment to the filing of a federal petition created
        by unconstitutional state action is removed;
        (C) the date on which a newly recognized and retroactively applicable
        constitutional right was first recognized by the United States Supreme Court; or
        (D) the date on which the factual predicate underlying a claim could have been
        discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D).

                                           DISCUSSION

        In most instances, a state prisoner’s limitations period will be governed by Section
2244(d)(1)(A), see Dodd v. United States, 545 U.S. 353, 357 (2005), and, although Petitioner states
that he did not discover the legal basis through his claims until recently, Petitioner has not proposed
any specific alternative commencement date under Section 2244(d)(1) nor has he established that,
with due diligence, he could not have discovered the legal basis for his claims during the original
limitations period.


CV-90 (03/15)                            Civil Minutes – General                             Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-8658-JLS (KS)                                         Date: October 25, 2019
Title       Joe Larry Bryant v. Warren L. Montgomery



        Furthermore, because Petitioner has conceded he did not appeal his conviction and
sentence initially, Petitioner’s conviction and sentence became final in July 2003, and absent
tolling, expired a year later in 2004. See Patterson, 251 F.3d at 1246. Petitioner constructively
filed his federal petition in October 2019, more than 15 years after the limitations period expired.
Finally, the Court’s review of the Petition and the California state courts website suggests that
Petitioner did not file any state habeas petition for many years after 2004. See Jiminez v. Rice, 276
F.3d 478, 482 (9th Cir. 2001) (to qualify for statutory tolling, a state petition must be filed before,
not after, the expiration of AEDPA’s one-year limitations period). Thus, Petitioner has not
demonstrated that he is entitled to statutory tolling, and the Petition is facially untimely.

        Accordingly, on October 15, 2019, the Court ordered Petitioner to show cause why the
Petition should not be dismissed as untimely. Specifically, the Court ordered Petitioner to file, no
later than November 5, 2019, a signed First Amended Petition that includes specific factual
allegations demonstrating that either the Petition is timely under 28 U.S.C. § 2244(d)(1) or that
Petitioner has been diligently pursuing his rights but an extraordinary circumstance prevented
timely filing of the Petition. On October 23, 2019, Petitioner filed a response to the Court’s Order
to Show Cause (Dkt. No. 4 (hereinafter “OSC Response”)), but this response is not a signed First
Amended Petition nor does it establish that the Petition is timely.

        To the contrary, Petitioner contends that, under California state law, there is no statute of
limitations on a habeas claim attacking the legality of his sentence. (OSC Response at 2.) The
California Supreme Court rejected this contention when it denied Petitioner’s claim as untimely.
Regardless, federal law—in the form of AEDPA—does impose a statute of limitations on any
federal habeas petition, regardless of the type of claim it presents. It is up to the petitioner to
establish that his federal petition is timely under this federal statute of limitations, which Petitioner
plainly has not done, having presented no allegations that he is entitled to an alternative
commencement date under Section 2244(d)(1) or that, with due diligence, he could not have
discovered the legal basis for his claims during the original limitations period.

         Petitioner also suggests that his 2003 conviction and sentence did not become final until
after the California Supreme Court ruled on his state habeas petition earlier this year. (See OSC
Response at 2.) This is incorrect. Petitioner’s conviction became final on the date on which his
ability to appeal that conviction expired. Roberts v. Marshall, 627 F.3d 768, 771 (9th Cir. 2010);


CV-90 (03/15)                            Civil Minutes – General                              Page 3 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-8658-JLS (KS)                                       Date: October 25, 2019
Title       Joe Larry Bryant v. Warren L. Montgomery


see also Cal. Rules of Court, Rule 8.308(a) (notice of appeal must be filed within 60 days after the
rendition of the judgment or the making of the order being appealed).

        Accordingly, Petitioner’s arguments in the OSC Response are unpersuasive, and the
Petition remains subject to dismissal as an unsigned and facially untimely petition. Nevertheless,
in the interests of justice, Petitioner is granted one final opportunity to avoid dismissal.

                                              ORDER

        IT IS THEREFORE ORDERED that, no later than November 15, 2019, Petitioner
shall file a First Amended Petition that is signed under penalty of perjury and presents:

        (1) all of his claims for federal habeas relief; and

        (2) specific factual allegations demonstrating that either the claims are timely under
           28 U.S.C. § 2244(d)(1) or that Petitioner has been diligently pursuing his rights
           but an extraordinary circumstance prevented timely filing of the Petition.

        If Petitioner no longer wishes to pursue this action, he may file, in lieu of a First Amended
Petition, a signed document entitled “Notice Of Voluntary Dismissal” dismissing the action
without prejudice in accordance with Federal Rule of Civil Procedure 41(a)(1).

         Petitioner’s failure to timely comply with this Order and adequately establish the timeliness
of this action will result in a recommendation of dismissal.

        IT IS SO ORDERED.
                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 4 of 4
